Citation Nr: 0512381	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for reproductive problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran served on active duty in the Army of the United 
States from February 1970 to August 1971, and was 
subsequently ordered to active duty as a member of the U.S. 
Army Reserve from October 1990 to May 1991.  His DD Forms 214 
indicate service in the Republic of Vietnam from July 1970 to 
August 1971, and in the Southwest Asia Theater of Operations 
from November 1990 to April 1991.  He also had periods of 
active duty for training and and inactive duty training 
service in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  At that time, the RO denied entitlement to 
service connection for hearing loss, tinnitus, an anxiety 
disorder not otherwise specified (claimed as sleeping 
problems), hair loss, and skin conditions claimed as due to 
undiagnosed illness, reproductive problems, peroneal 
tenosynovitis of both ankles (claimed as swollen ankles), and 
an unspecified Desert Storm syndrome disorder.  The veteran 
filed a timely notice of disagreement in August 2001 as to 
all seven claims.  In August 2002, the RO issued a statement 
of the case (SOC) as to these claims.  However, the veteran's 
August 2002 substantive appeal addressed only his claims for 
service connection for hearing loss, tinnitus, reproductive 
problems, and peroneal tenosynovitis of the ankles.

In November 2003, the Board remanded the veteran's claims to 
the RO for further evidentiary development.  Then, in a 
December 2004 rating decision, the RO granted service 
connection and compensable evaluations for hearing loss, 
tinnitus, and peroneal tenosynovitis of the left ankle and 
the right ankle.  As a result, the Board is of the opinion 
that the RO's determination represents a full grant of the 
benefits sought as to the matters of the veteran's claims for 
service connection for hearing loss, tinnitus, and peroneal 
tenosynovitis of the ankles.  Accordingly, the Board will 
confine its consideration to the issue as set forth on the 
first page of the present decision.


FINDING OF FACT

The objective and probative medical evidence preponderates 
against a finding that the veteran has reproductive problems 
attributed to any period of military service, including as 
due to an undiagnosed illness.


CONCLUSION OF LAW

Reproductive problems were not incurred in or aggravated 
during the veteran's periods of active military service, nor 
may reproductive problems be presumed to have been incurred 
during active service or due to undiagnosed illness.  38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1117, 1131, 1137, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.317 (2004) 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records from the veteran's first period of 
service, his subsequent periods of reserve service, and his 
second period of active service, are not indicative of any 
complaints or diagnosis of, or treatment for, a reproductive 
problem.  According to a May 1995 report of medical history, 
the veteran reported having high blood pressure, which an 
examiner said was in good control on medication, and the 
veteran said he was in good health.  When he was examined at 
that time, neither an endocrine problem nor a genitourinary 
disorder was reported.  

The veteran's service records indicate that he served in 
Southwest Asia during Operation Desert Shield/Desert Storm.  

Post-service, in April 2000, the RO received the veteran's 
original application for benefits, in which he claimed a 
reproductive disability.  He did not indicate when the 
disability began, or whether he had undergone any medical 
treatment for the problem.  VA medical records and 
examination reports, dated from 2000 to 2004, are associated 
with the claims file.

The veteran, who was then 50 years of age, underwent VA 
examination in October 2000.  According to the examination 
report, he had been married twice, most recently a month 
earlier, and had four children.  He denied tobacco use, and 
said he drank approximately one beer in a month.  The veteran 
reported that he served in the field artillery in the U.S. 
Army from 1970 to 1971, stayed in the reserves, was activated 
for service during Operation Desert Shield/Desert Storm from 
September 1990 to April 1991, and retired from the Army 
Reserve in 1997.  He currently worked for the Texas 
Department of Corrections.  He denied a past medical history 
of any operations or surgeries, and said he was never 
hospitalized.  He said he had been taking prescribed blood 
pressure medications for five years.  When asked about his 
reproductive problems, the veteran said that his current 
wife, to whom he was then married for one month, had suffered 
miscarriages in 1991, 1992, and 1993.  A genital/rectal 
examination was not performed.  The pertinent assessment was 
reproductive problems, and the VA examiner noted "the 
veteran states that his current wife of one month had 
miscarriages in 1991, 1992, and 1993."

An October 2001 VA outpatient medical record indicates that 
examination of the veteran's bilateral genitalia reflected 
descended testes and a prostate size consistent with his age.  
The pertinent assessment was impotence.

According to a November 2001 VA mental hygiene evaluation 
note, after evaluating the veteran, the examiner discussed 
with him the important difference between having symptoms and 
having symptoms adequate for a diagnosis relative to any 
medical illness or emotion/behavioral illness.  This record 
indicates that during his evaluation the veteran said he was 
healthy.

In a November 2001 written statement, the veteran claimed 
service connection for reproductive problems, associated with 
his service in the Persian Gulf, and said his wife had 
miscarried twice.

In March 2002, the veteran underwent VA examination for 
Persian Gulf War diseases.  According to the examination 
report, he then had four children, two with his first wife 
who died in 1993, and two with his second wife whom he 
married in August 2001.  He drank alcohol on weekends, 
approximately 12 beers, and had cut down in 1997.  He used to 
drink a fifth of liquor and about 18 beers a week, never 
smoked, and had no history of drug abuse.  It was noted that 
the veteran's "only medical problem" was hypertension, 
which was detected in 1997.  He had also been followed for 
benign enlargement of the prostate, for which medication was 
prescribed.  Upon clinical examination, pertinent diagnoses 
included "unspecific symptoms in [the VA examiner's] opinion 
common in the general population" and "no pathology was 
detected".  Benign hypertrophy of the prostate, followed up 
by a VA medical facility was also noted.  The VA examiner 
opined that the veteran "does not seem to have any medical 
problems which could be possibly related to him being 
deployed more than ten years ago for several months to the 
Persian Gulf."

An April 2002 VA medical record indicates that an 
endocrinologist evaluated the veteran for "possible 
hypogonadism".  It was noted that the veteran complained of 
symptoms of erectile dysfunction for one year, and had taken 
hypertension medications for the past five years.  The 
assessment indicated fluctuating but normal testosterone 
levels, and the veteran was encouraged to use Viagra if 
needed.

In an unappealed July 2002 rating decision, the RO denied the 
veteran's claim for service connection for his wife's 
previous miscarriages.

In his August 2002 substantive appeal, the veteran asserted 
that he had a presumptive condition related to Gulf War 
Syndrome and said, "I believe that the presumptive 
conditions caused my wife to miscarry."  The veteran also 
stated that before he participated in Operation Desert Storm 
his wife had healthy, problem-free pregnancies but, since his 
return, she had had three miscarriages.  He "strongly" 
believed that "it is the unknown side [effect] of Gulf War 
Syndrome".

An October 2003 VA medical record indicates that the veteran 
was seen in the urology clinic for a consultation regarding 
an elevated prostate-specific antigen (PSA) test.  It was 
noted that the veteran was without complaint and denied 
dysuria.  He had no hematuria and no urological complaint.  
The urologist discussed PSA and its elevation with the 
veteran, as well as reasons for prostate biopsy, for which 
the veteran was subsequently scheduled.  The pertinent 
assessment was elevated PSA.  

In April 2004, the veteran underwent VA general medical 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
reported that he was married the first time for 20 years, and 
had four children, one an adult-age child who was the product 
of the union between him and his first wife.  A second adult-
age child was the result of a union between him and another 
woman.  The veteran had two teenage children with his second, 
current wife.  There were no apparent health problems in his 
children.  He did not use tobacco, and said he had stopped 
drinking seven months earlier.  

The veteran gave a history of serving on active duty in the 
U.S. Army from 1970 to 1971.  After discharge, he joined the 
reserves and was involved in transportation.  He was 
activated for Operation Desert Storm/Shield and retired from 
the U.S. Army Reserve in 1997.  When not on active duty, the 
veteran worked, most recently, for the Texas Department of 
Corrections.  He denied any prior operations or surgeries, 
and said he was never hospitalized.

He took blood pressure medication since 1993, and denied 
nuclear radiation exposure in service.  As to his 
reproductive problems, the veteran said that his current 
wife, to whom he was married since 2000, had three 
miscarriages, in 1991, 1992, and in 1993.  She also had 17-
year-old and 15-year-old children.  When the VA examiner 
pressed the veteran to be more specific, the veteran said he 
had a little bit of difficulty getting erections, which had 
been going on for several years.  He said he was (not?) able 
to get an erection as full as he thought it should be.  He 
took Viagra, which seemed to help somewhat.  The examination 
report further reflects that the veteran was seen in the VA 
Urology Clinic in October 2003, when it was noted that he was 
seen for a urology consultation and was without complaint.  
An elevated PSA level was noted, and a prostate biopsy was 
discussed and ordered, but evidently the veteran had failed 
to appear for that examination.  The veteran said his primary 
care physician said he had an enlarged prostate, for which he 
took prescribed medication.   Diagnoses of the March 2002 VA 
examination were also noted.  

Further, the VA examination report shows that a genitorectal 
examination was omitted, since this had been done very 
recently in the Urology Clinic.  The clinical assessment was 
of a reproductive problem, and the VA examiner quoted 
directly from the October 2003 Urology Clinic record, 
described above.  It was further noted that the veteran had 
four children that were his, ages 29, 25, 17, and 15.  The 
two youngest were products of unions between him and his 
current wife.  The veteran said his current wife had three 
miscarriages in 1991, 1992, and 1993.  He reported that he 
had difficulty achieving a "full" erection, for which he 
took Viagra that helped.  He had last had sexual intercourse 
two weeks earlier.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In April 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 2002 statement of the 
case (SOC), and by a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the December 2004 SSOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. § 3.102 and 3.159 (2004).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated


with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service. 

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Thus, with respect to the appellant's periods of Army Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT, or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited when the disability results 
from a disease process during IADT.  See, e.g., Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993); see infra.

The U.S. Court of Appeals for Veterans Claims has recognized 
these important distinctions between different types of 
military service in the context of service connection.  See 
generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

In the present case, the veteran has also contended that he 
suffers from a disability that is a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118. Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf veterans 
to include "a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The Board notes that the veteran contends that he suffers 
from an undiagnosed illness manifested by reproductive 
problems, variously described as his wife's miscarriages in 
1991, 1992, and 1993, as a result of unknown environmental 
conditions to which he was exposed during his service in the 
Southwest Asia Theater of operations.  In other words, it 
appears he is claiming that her signs and symptoms are 
manifestations of his undiagnosed illness.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

A review of the veteran's service medical records 
demonstrates that the record is devoid of findings of 
reproductive, endocrine, or genitourinary problems in 
service, and the record demonstrates that a diagnosed 
endocrine or genitourinary abnormality was not found in 
service or on separation from service.  In fact, the 
objective medical evidence preponderates against a finding of 
any objective indications of a current chronic reproductive 
problem or disability resulting from an illness or 
combination of illnesses.

At the time of the veteran's March 2002 VA Persian Gulf War 
examination, there were no complaints of a reproductive 
problem.  The VA examiner expressly found no pathology 
detected, and specifically stated that the veteran did not 
seem to have any medical problems that could be possibly 
related to his Persian Gulf service ten years earlier.  
Later, at his April 2004 VA general medical examination, 
there were no findings or diagnoses referable to a specific 
reproductive problem.  Moreover, at the time of the veteran's 
2004 VA examination, he asserted he had a reproductive 
problem and then went on to state that his second wife had 
three miscarriages from 1991 to 1993.  When pressed to be 
more specific, he said he had difficulty achieving erections 
for several years, for which Viagra had been prescribed.

To the extent that the veteran's claimed reproductive 
disorder has been diagnosed as impotence, there is no basis 
for his claim that he has an undiagnosed illness due, in 
part, to impotence, occasioned by service in the Persian 
Gulf.  Moreover, no other reproductive disorder has been 
identified in the objective medical evidence.  Thus, the 
relevant medical evidence does not show that the veteran 
currently has an undiagnosed illness, manifested in part by a 
reproductive problem that can be related to service under the 
provisions of 38 C.F.R. § 3.317.  Therefore, since the 
veteran has no other claimed reproductive disorder, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

Moreover, as noted above, on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had reproductive problems. Furthermore, the 
veteran has submitted no evidence to show that he currently 
has reproductive problems.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
reproductive problems has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143; see also, Degmetich and 
Brammer, supra.  In addition, the July 2002 rating decision, 
noted above, denied the veteran's claim for service 
connection for his wife's miscarriages.

The appellant maintains that his reproductive problems, 
variously identified as his wife's miscarriages in 1991, 1992 
and 1993, were somehow related to his period of service 
during Operation Desert Shield/Desert Storm. We recognize the 
veteran's sincere belief that his wife's miscarriages were 
related in some way to his experience in service.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding a causal relationship between 
his wife's miscarriages and his active military service.  
See, e.g., Routen v. Brown, supra, 10 Vet. App. at 186.  See 
also Espiritu v. Derwinski, 2 Vet. App. at 492.

Therefore, although we are sympathetic with the appellant's 
wife's history of miscarriages, we find a lack of competent 
medical evidence to warrant a favorable decision for VA 
disability compensation.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the veteran has failed to submit any competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
alleged reproductive problems, described as his wife's three 
miscarriages.  In fact, he has submitted no competence 
evidence to demonstrate that he has a reproductive problem 
related to his periods of active military service.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
appellant has reproductive problems related to service or any 
incident thereof.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5107(a); 38 C.F.R. §§ 3.6, 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
reproductive problems must be denied.




ORDER

Service connection for reproductive problems is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


